Title: From James Madison to José Francisco Corrêa da Serra, 15 July 1816
From: Madison, James
To: Corrêa da Serra, José Francisco


        
          Dear Sir
          Montpellier July 15. 1816
        
        I have just received your favor of the 10th. inst: Altho’ I hope the return of your health will have enabled you to leave Philada. I will not suppress an assurance of the pleasure with which I shall receive your promised visit.
        The sentiments both national and personal which you express on occasion of the appointment which makes you a link between our two Countries, coincide too much with my preexisting impressions, to admit a doubt of their sincerity. These sentiments will not I flatter myself be diminished by your further experience of the disposition of the U. States towards a nation, American, like themselves, and cherishing a like policy in very important maxims, and by the new tests which will be afforded of the personal esteem you have so deservedly enjoyed among us. Of mine, be pleased to accept this renewed assurance
        
          James Madison
        
      